DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species D in the reply filed on January 3, 2022 is acknowledged.
Claims 1, 2, 4 – 8, and 10 – 22 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 – 8, and 10 – 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (CN 107264253 A).
	Yang discloses a refuse vehicle, comprising: a chassis (2); a body coupled to the chassis, the body defining a refuse compartment (16); and an electric energy system comprising plurality of replaceable battery cells (113, 114) and control hardware (12, 13) positioned beneath the body and a least partially beneath the chassis. The refuse vehicle is fully powered by the battery cells and does not include a combustion engine (see Abstract, page 1, and page 6 of the attached translation). The battery cells are configured to provide electrical energy to an electrical actuator (note that the entire vehicle is powered by electrical energy from the battery cells, including hydraulic pump and camera system (see page 6). The plurality of battery cells are positioned beneath the refuse compartment, a distance beneath the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Katy M Ebner/Primary Examiner, Art Unit 3618